EXHIBIT 99.1 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the six months ended September30, 2011 and 2010 (in Canadian Dollars) Index Page Consolidated Statements of Financial Position 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Shareholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Interim Financial Statements 5-36 1 LEVON RESOURCES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian Dollars) (Unaudited) Note September 30, March 31, (Note 16) ASSETS Current assets Cash and cash equivalents $ $ Amounts receivable Prepaid expenses Investments 5 Non-current assets Due from related party 11 Reclamation deposit 6 Mineral Properties 7 Property, Plant & Equipment 8 Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Due to related parties 11 Total current liabilities EQUITY Share Capital 9 Reserves Accumulated Other Comprehensive Loss ) ) Deficit ) ) Total Equity Total Liabilities and Equity $ $ Commitments (Note 13) Subsequent Events (Note 17) Approved by the Board of Directors: “Gary Robertson”
